Citation Nr: 1413429	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO. 09-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for a service-connected skin disability, to include tinea pedis.

2. Entitlement to an increased rating in excess of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In that decision, the RO denied compensable ratings for bilateral pes planus and tinea pedis.

The Board notes that the RO granted an increased rating of 10 percent for service-connected bilateral pes planus in a May 2009 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and therefore still on appeal. Id. Further, as the May 2009 grant of an increased rating of 10 percent for bilateral pes planus covers the entire period on currently on appeal, the issue has been changed to a claim for an increased rating in excess of 10 percent for bilateral pes planus. The title page has been updated accordingly.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not submitted evidence of unemployability as a result of his disability. Although during his July 2013 testimony he mentioned that standing and walking are difficult, the Veteran also specifically stated that he is currently employed and that his job allows him to mostly remain seated, which limits the impact of his disabilities on his ability to work. No other evidence of unemployability has been submitted. Therefore, the Board finds that an inferred claim of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in November 2013. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In its original remand, the Board noted that the issue of service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes planus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). As the Board still does not have jurisdiction over that issue, it is once again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's service-connected skin disability, to include tinea pedis, is manifested by less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and no more than topical therapy required during the past 12 month period; and not by at least 5 percent of the entire body or at least 5 percent of exposed areas affected, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 months, or scarring of any type.

2. For the entire period on appeal, the Veteran's service-connected bilateral pes planus is manifested by bilateral pain on manipulation and use of the feet and hallux rigidus; and not by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use or characteristic callosities, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a service-connected skin disability, to include tinea pedis, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800-7806 (2013).

2. The criteria for an increased rating in excess of 10 percent for service-connected bilateral pes planus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2007, prior to the initial unfavorable adjudication in December 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private medical records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2007 and December 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for a compensable rating for tinea pedis and an increased rating in excess of 10 percent for bilateral pes planus. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Generally, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

To avoid repetition and for the purposes of clarity, the Board will first address the Veteran's claim for a compensable rating for his service-connected skin disability and the specific regulations applicable to that claim. Then, the Board will discuss the Veteran's claim for an increased rating in excess of 10 percent for service-connected bilateral pes planus, and the regulations applicable to that claim. Lastly, the Board will address extraschedular considerations with respect to both issues.

A. Tinea Pedis

The Veteran's service-connected skin disability, to include tinea pedis, is currently rated as noncompensable under Diagnostic Code 7806. A noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the prior 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. Id. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period. Id.

Finally, disabilities rated under Diagnostic Code 7806 can also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. Id. 

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his skin disability most closely approximates the currently assigned noncompensable rating. The October 2007 VA examiner noted the condition to be located on the soles of the feet and to cover less than 2 percent of the entire body and did not note any on-going treatment at that time. The December 2013 VA examiner noted that the Veteran had dry, flaky skin on the soles of his feet that affected none of the Veteran's body area or exposed body area. The examiner noted that the Veteran was treating the condition with constant or near-constant topical applications of 1 percent hydrocortisone cream.

As such, the medical evidence of record indicates that the Veteran's tinea pedis does not affect at least 5 percent of the Veteran's entire body or exposed body. While the Board notes that the Veteran's tinea pedis does require constant treatment with 1 percent hydrocortisone cream, which is considered a corticosteroid, these treatments are not systemic for VA purposes. A systemic treatment is one pertaining to or affecting the body as a whole, whereas a topical treatment pertains to a particular surface area, such as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865, 1940 (32d ed. 2012). Here, the Veteran's corticosteroid treatment is topical in nature and only affects the Veteran's feet. As such, although the Veteran's skin disability does require corticosteroid treatment, this treatment does not rise to the level contemplated by a 20 percent rating. 

The Board notes that the Veteran has stated that his service-connected skin disability requires constant treatment and causes itching and burning sensations, all of which he is competent to report. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Board finds that the Veteran's statements as to the nature and severity of his skin condition are outweighed by the October 2007 and December 2013 VA examination reports, which objectively stated the total body area affected and the nature of the treatment required. As the most probative evidence establishes that his skin disorder does not affect at least 5 percent of either his entire body area or his exposed body area and no more than topical treatment was required over the past 12-month period, the Board finds that a compensable rating for tinea pedis is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. Both the October 2007 and December 2013 VA examiners specifically found that no scarring was present. As such, a separate or higher rating is not permitted for scarring of any type. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. The Veteran, furthermore, does not have diagnoses or symptoms that more closely approximate those necessary for a separate or higher rating under any other listed skin condition. See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable evaluation for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against a compensable rating for the Veteran's skin disability, to include tinea pedis. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Bilateral Pes Planus

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's bilateral pes planus is currently rated as 10 percent disabling under Diagnostic Code 5276. Under Diagnostic Code 5276, at 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability. Id. A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances. Id.

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral pes planus most closely approximates the currently assigned 10 percent rating. The October 2007 VA examiner found pes planus to be present. In the course of the examination, the examiner noted that there was no evidence of deformity, medial tilting, marked pronation, eversion, tenderness on palpitation, forefoot or mid-foot malalignment, or malalignment of the Achilles tendon. Finally, the examiner noted no painful motion, edema, tenderness, or abnormal gait or range of motion.

The December 2013 VA examiner noted pes planus to be present, with pain on manipulation and severe tenderness of the plantar surface bilaterally. Degenerative joint disease was also noted to be present. There was no evidence of swelling on use, characteristic calluses, marked deformity, marked pronation, weight-bearing line over or medial to the great toe, malalignment or severe spasm of the Achilles tendon, or any other deformities other than pes planus. No functional impairment warranting amputation with prosthesis was noted. Finally, no weakness, fatigue, edema, incoordination, atrophy, poor circulation, or abnormal gait was noted.

The Board notes that, in a June 2007 letter, a private physician stated that the Veteran has a history of bilateral lower extremity joint issues, and that the Veteran experiences inflammation of his lower extremity joints when walking or standing for significant periods of time. However, it is not clear whether the physician is talking about inflammation or swelling with respect to the Veteran's bilateral pes planus specifically, or whether it is with respect to some other lower extremity joint, such as the knees, ankles or toes. The fact that the statement is vague as to the location and nature of the inflammation renders it of no probative value when analyzing the current severity of the Veteran's pes planus.

The Veteran has stated that his bilateral pes planus causes him pain when walking as well as numbness and tingling in his feet, all of which he is competent to report. Jandreau, 492 F.3d 1372. However, such complaints of pain are already contemplated by the Veteran's currently assigned 10 percent rating. A 20 percent rating required the presence of accentuated pain on use or manipulation, and the Veteran has described the pain caused by his pes planus to be approximately a 6 on a scale of 10, which is not significantly severe. Even assuming pain at a level of 6 out of 10 constitutes accentuated pain, the Veteran's overall disability picture, considering the lack of marked deformity, swelling on use and characteristic callosities, does not more nearly approximate a 20 percent rating. 

As the evidence of record does not indicate the presence of severe flatfoot characterized by objective evidence of marked deformity, accentuated pain on manipulation and use, an indication of swelling on use or characteristic callosities, the Board finds that a rating in excess of 10 percent for bilateral pes planus is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Board notes that the Veteran's VA treatment records are positive for a diagnosis of hallux rigidus. However, hallux rigidus, which is rated as severe hallux valgus, has a maximum assignable disability rating of 10 percent, and therefore a higher rating is not possible under this Diagnostic Code. See 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281. Further, neither of the Veteran's feet has been shown to be characterized by claw foot or malunion or nonunion of the tarsal or metatarsal bones. Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case. See 38 C.F.R. § 4.71a , Diagnostic Codes 5278, 5283.

Finally, Under Diagnostic Code 5284, a 20 percent rating is warranted for moderately severe residuals of a foot injury. The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The Board further notes that separate ratings for each foot are possible under Diagnostic Code 5284.

The Board concludes, however, that Diagnostic Code 5284 is not applicable here and that the Veteran's service-connected bilateral pes planus is more appropriately rated under Diagnostic Code 5276. A higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other." In this case, the Veteran is service-connected for bilateral pes planus, which clearly is fully and best contemplated within the rating criteria for Diagnostic Code 5276, which is entitled "Flatfoot, acquired." The Veteran's symptom of pain on manipulation bilaterally is specifically noted in the rating criteria for Diagnostic Code 5276. Thus, as the Veteran's bilateral pes planus is fully contemplated under Diagnostic Code 5276, the Veteran's current 10 percent rating under the provisions of Diagnostic Code 5276 is more appropriate than a rating under Diagnostic Code 5284.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has, at different times, complained primarily of pain on the use bilaterally, with numbness, tingling, and burning sensations, which he is competent to report. Jandreau, 492 F.3d 1372. However, both VA examiners noted there to be no evidence of weakness, fatigue, edema, incoordination, atrophy, or poor circulation. 38 C.F.R. §§ 4.40, 4.45. Further, additional functional loss was not noted to be present due to any of these factors. Based on this evidence, the Board finds that the Veteran's statements concerning functional loss are outweighed by the objective medical observations of the October 2007 and December 2013 VA examiners. Additionally, the Veteran's complaints of pain are specifically contemplated by the current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's bilateral pes planus. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The Board will first address the service-connected skin disability, to include tinea pedis, followed by the service-connected bilateral pes planus.

A. Tinea Pedis

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected skin disability is characterized by less than 5 percent of the entire body or less than 5 percent of the exposed areas being affected, no more than topical therapy being required during the past 12 month period, and itching. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for the Skin. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806. For all skin disabilities, the rating schedule contemplates surface area of the body covered, systemic and topical treatment with corticosteroids, frequency of treatment, and scarring. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required over the past 12 month period. In short, there is nothing exceptional or unusual about the Veteran's skin disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his skin disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected skin disability, to include tinea pedis, does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

B. Bilateral Pes Planus

As with the Veteran's service-connected skin disability, neither the first nor second Thun element is satisfied. The Veteran's service-connected bilateral pes planus is manifested by pain on manipulation and use of the feet bilaterally, hallux rigidus, numbness and tingling, with no functional loss due to weakness, fatigue, edema, incoordination, atrophy, or poor circulation. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is pain on manipulation and use of the feet bilaterally, hallux rigidus, numbness, and tingling. In short, there is nothing exceptional or unusual about the Veteran's bilateral pes planus because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral pes planus has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral pes planus does not result in marked interference with employment or periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for a service-connected skin disability, to include tinea pedis, is denied.

Entitlement to an increased rating in excess of 10 percent for service-connected bilateral pes planus is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


